Citation Nr: 1033862	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-31 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a higher initial rating for a right knee 
disability, rated 10 percent disabling on the basis of 
noncompensable limitation of flexion and 30 percent disabling on 
the basis of limitation of extension prior to October 1, 2009, 
and 100 percent since that date.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April to July 1971.
This matter initially came before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO granted service connection for a 
right knee condition and assigned an initial disability rating of 
10 percent on the basis of noncompensable limitation of knee 
flexion, effective August 17, 1994.

In June 2006 and October 2007, the Board remanded this matter for 
further development.

In September 2009, the RO assigned a separate initial 30 percent 
rating for the Veteran's right knee disability on the basis of 
limitation of knee extension, effective March 24, 2009.

In June 2010, the Veteran was granted an initial 100 percent 
rating for postoperative right knee arthroplasty, effective 
October 1, 2009.  As the Veteran was granted the full benefit he 
sought during this period, his claim for a higher initial rating 
for a right knee disability since October 1, 2009 is not on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to service connection for a 
right foot disability and a left knee disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to October 1, 2009 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From August 17, 1994 to November 29, 2006, the Veteran's 
right knee disability was manifested by limitation of flexion to 
100 degrees, with pain beginning at 90 degrees and no limitation 
of extension.

2.  From November 30, 2006 to April 29, 2007, the Veteran's right 
knee disability was manifested by limitation of flexion to 130 
degrees and limitation of extension to 10 degrees, with pain 
throughout the entire range of knee motion.

3.  From April 30, 2007 to March 23, 2009, there was full range 
of right knee motion, with pain at the extremes of flexion and 
extension.

4.  From March 24, 2009 to September 30, 2009, the Veteran's 
right knee disability was manifested by limitation of flexion to 
105 degrees, with pain beginning at 105 degrees, and limitation 
of extension to 24 degrees, with pain beginning at 24 degrees.

5.  From April 24, 2002 to June 9, 2003 and from March 1, 2005 to 
March 23, 2009, the Veteran experienced slight instability of the 
right knee.

6.  As applicable to the period since October 1, 2009, a TDIU is 
a lesser benefit than a 100 percent rating for a right knee 
disability, and the claims for a TDIU and the appeal for a higher 
initial rating for a right knee disability arose at the same time 
and are premised on the same evidence.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for 
a right knee disability, from August 17, 1994 to November 29, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 (2009).

2.  The criteria for an initial 60 percent rating for a right 
knee disability, from November 30, 2006 to April 29, 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5258-5263 (2009).

3.  The criteria for an initial rating higher than 10 percent for 
a right knee disability, from April 30, 2007 to March 23, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5258-5263.

 4.  The criteria for an initial rating higher than 30 percent 
for a right knee disability, from March 24, 2009 to September 30, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256, 5258-5263.

5.  The criteria for initial 10 percent ratings for right knee 
instability have been met from April 24, 2002 to June 9, 2003 and 
from March 1, 2005 to March 23, 2009. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.71a, Diagnostic Code (DC) 5257 (2009).

6.  The grant of a 100 percent rating for a right knee disability 
renders moot the appeal for entitlement to a TDIU for the period 
since October 1, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal for higher initial ratings for a right knee disability 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's Social Security Administration (SSA) 
disability records and all of the identified post-service private 
medical records.  He has not received any post-service VA medical 
treatment.  In addition, the Veteran was afforded VA examinations 
for a right knee disability.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.
Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to October 1, 2009, the Veteran's right knee disability was 
rated under 38 C.F.R. § 4.71a, DCs 5003-5260.  The Veteran's 
right knee disability was assigned a separate initial rating 
under 38 C.F.R. § 4.71a, DC 5261 from March 24, 2009 to September 
30, 2009 based on limitation of knee extension.    

Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27 (2009).  Here, 
the use of DCs 5003-5260 reflects that the Veteran's right knee 
disability was rated as degenerative arthritis of the right knee 
under DC 5003 and that the initial 10 percent rating was assigned 
based on limitation of leg flexion under DC 5260.  However, as 
discussed below, the Veteran's limitation of right leg motion was 
noncompensable from August 17, 1994 to November 29, 2006 and from 
April 30, 2007 to March 23, 2009 and only ratings under DC 5003 
are appropriate during these periods.  Furthermore, from March 
24, 2009 to September 30, 2009, the Veteran's limitation of right 
leg flexion was noncompensable under DC 5260; however limitation 
of right leg extension was compensable under DC 5261.  Therefore, 
a rating under DCs 5003-5261 is appropriate during this period.     

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  DC 5003.  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).
Limitation of Knee Motion

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Limitation of knee flexion is rated as follows: a noncompensable 
rating is warranted when it is limited to 60 degrees; a 10 
percent rating is warranted when it is limited to 45 degrees; a 
20 percent rating is warranted when it is limited to 30 degrees; 
and a 30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 
noncompensable rating is warranted when it is limited to 5 
degrees; a 10 percent rating is warranted when it is limited to 
10 degrees; a 20 percent rating is warranted when it is limited 
to 15 degrees; a 30 percent rating is warranted when it is 
limited to 20 degrees; a 40 percent rating is warranted when it 
is limited to 30 degrees; and a 50 percent rating is warranted 
when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Period from August 17, 1994 to November 29, 2006

In a letter dated April 24, 2002, the Veteran stated that he had 
severe degenerative arthritis and a varus deformity of the right 
knee and that he was a candidate for a total knee replacement at 
his discretion.  He underwent orthoscopic surgery in July 1998 to 
alleviate his knee discomfort, but he continued to experience 
constant knee pain and instability.  He was employed as a 
sprinkler fitter and was on light duty due to his knee 
disability.

Treatment records from Dr. Ballantine dated from July 1998 to May 
2003 indicate that the Veteran reported right knee pain, 
grinding, limitation of motion, and instability.  He underwent 
arthroscopic evaluation and removal of large inter condylar loose 
bodies in July 1998.  Examinations revealed a total loss of 
cartilage over the femoral condyle and adjacent tibial plateau, 
knee swelling, crepitation on knee flexion and extension, and a 
slight to significant varus deformity.  He was prescribed a knee 
brace and was diagnosed as having severe degenerative arthritis 
of the right knee and a large Baker's cyst.

A VA examination report dated June 10, 2003 reveals that the 
Veteran reported constant right knee pain (described as 7/10 in 
intensity).  He had difficulty sleeping since he underwent an 
arthroscopy in 1998 and went from working full duty to light duty 
in his job as a pipe fitter.  He was unable to run and had 
difficulty going up and down stairs and squatting.  Examination 
of the right knee revealed a mild effusion, but no evidence of 
infection.  There was tenderness with palpation of the joint 
spaces behind the patella.  Flexion was recorded as to 100 
degrees, with pain beginning at 90 degrees.  There was no 
instability of the ligaments and a negative McMurray test.  The 
Veteran was diagnosed as having severe degenerative arthritis of 
the right knee.

Treatment records from Dr. Ballantine dated from August 2003 to 
September 2006 indicate that the Veteran reported constant right 
knee pain.  Examinations revealed limitation of knee motion, 
crepitation, swelling, synovitis, and a varus deformity.  Range 
of knee motion was recorded as flexion to 100 degrees and full 
extension during a February 2005 examination.

In letters dated in March and May 2005, the Veteran stated that 
he received cortisone shots and that his knee was drained at six 
week intervals in order to relieve knee pain.  He had severe 
arthritis which resulted in constant pain, a noticeable limp, a 
loss of stability, a limited ability to move normally, and 
inability to squat, run, jump, exercise, or support himself with 
his right leg.  He missed 6 weeks of work following knee surgery 
in 1998 and was subsequently placed on light duty.

The above evidence reflects that there was pain associated with 
the Veteran's right knee during this period.  The June 2003 VA 
examination report reveals that flexion was to 100 degrees, with 
pain beginning at 90 degrees.  Thus, with consideration of 
functional factors, flexion was limited to 90 degrees.  
Furthermore, the February 2005 examination report from Dr. 
Ballantine reveals that flexion was to 100 degrees and that there 
was full extension.  Flare-ups had not been reported.  

Even considering pain and other factors, the limitation of right 
knee flexion more closely approximates the noncompensable level 
than the criteria for a 10 percent rating under DC 5260, as the 
evidence does not reflect that the Veteran's pain was so 
disabling to actually or effectively result in flexion limited to 
30 degrees- the requirement for the next higher percent rating 
under DC 5260.  38 C.F.R. §§ 4.7, 4.71a, DC 5260.  Furthermore, 
no limitation of extension had been found during this period, 
even with consideration of functional factors.  Hence, a separate 
rating for limitation of knee extension is not warranted.  
38 C.F.R. § 4.71a, DC 5261. Therefore, a 10 percent rating is 
warranted under DC 5003 on the basis of noncompensable limitation 
of knee flexion with X-ray evidence of arthritis and a higher 
initial rating is not warranted.  

Period from November 30, 2006 to April 29, 2007

A VA examination report dated November 30, 2006 reveals that the 
Veteran reported right knee pain, stiffness, weakness, locking, 
swelling, heat, redness, instability, fatigability, and lack of 
endurance.  Such symptoms had progressively worsened since 1971.  
The pain was constant, sharp and achy in nature, and 8/10 in 
intensity.  Flare ups of pain occurred several times a week, 
lasted several hours at a time, were 10/10 in severity, were 
precipitated by any increased activity (e.g. increased 
weighbearing activity, walking on uneven ground), and were 
alleviated by medication, ice, and heat.  During flare ups, the 
Veteran reported that he was totally disabled.  He used a brace 
on a regular basis, and especially when he anticipated the need 
for increased weightbearing.

The Veteran further reported that he underwent arthroscopic 
surgery in July 1998, at which time his knee was debrided of 
loose bodies and other tissues were cleaned.  He denied having 
had any dislocations or subluxations.  He was employed full time 
as a sprinkler fitter, he missed approximately 10 days of work in 
the previous year, and his knee disability had become 
increasingly bothersome during work and adversely affected his 
work in that he was required to climb ladders, carry heavy 
materials, and walk up and down stairs and on level surfaces.  
His activities of daily living were also affected due to painful, 
decreased range of knee motion, stiffness, and instability.

Examination revealed an antalgic gait, a significant valgus 
deformity of the knee during weightbearing, and a wearing of the 
lateral surface of the heel of the Veteran's shoe.  There was 
mildly increased warmth and very mild diffuse tenderness of all 
bony landmarks, but no erythema.  There was very significant 
crepitus palpated over the medial joint line with repeated 
flexion and extension.  There was no palpable crepitus of the 
patella, which was largely due to the fact that the patella had 
almost no medial/lateral mobility, and a mild small joint 
effusion.  

Range of knee motion was limited at the extremes of flexion and 
extension and was recorded as extension to -10 degrees and 
flexion to 130 degrees.  Repeated flexion and extension caused 
pain throughout the entire range of motion.  There was also 
weakened movement, excess fatigability, and incoordination with 
repetitive movement.  There was no subluxation of the patella, 
the anterior cruciate ligament was normal, and there was mild 
laxity of posterior cruciate and medial collateral ligaments.  X-
rays from the Veteran's local orthopedist, dated in February 
2005, revealed a great deal of arthritic change.  A diagnosis of 
severe degenerative arthritis of the right knee was provided.

The November 2006 VA examination report reflects that there was 
pain associated with the Veteran's right knee throughout the 
entire range of motion after repetitive movement, which was 
recorded as flexion to 130 degrees and extension to -10 degrees.  
Flare-ups were reported.  Given the evidence of pain throughout 
the entire range of motion, initial 30 and 50 percent ratings are 
warranted under DCs 5260 and 5261, respectively, on the basis of 
functional impairment that equates to forward flexion limited to 
15 degrees and extension limited to 45 degrees.  These are the 
maximum allowable ratings under DCs 5260 and 5261.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260-5261.

Thus, during this period, the Veteran's service-connected 
disabilities of the right knee based on limitation of motion 
consisted of limitation of flexion (rated 30 percent disabling) 
and limitation of extension (rated 50 percent disabling).  Also, 
as explained below, the Veteran's right knee disability included 
slight knee instability (rated 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5257) during this period. Therefore, the 
combined disability rating for the right lower extremity was 70 
percent.  See 38 C.F.R. § 4.25.  

A 70 percent rating for a right knee disability; however, 
violates the amputation rule, which allows for no more than a 60 
percent rating for the Veteran's entire right knee disability.  
See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  Thus, an initial 60 
percent rating for the Veteran's right knee disability, to 
include limitation of flexion and extension and instability, from 
November 30, 2006 to April 29, 2007, is warranted.  

Period from April 30, 2007 to March 23, 2009

An examination report from Dr. Catalano, dated April 30, 2007, 
indicates that the Veteran reported that he was retired and that 
he had chronic knee pain.  Examination of the knees revealed 
joint line crepitus and full range of motion (i.e. 0 to 140 
degrees), with pain at the extremes.  The Veteran was diagnosed 
as having chronic severe unspecified osteoarthrosis and it was 
noted that he required knee replacements.

In an August 2007 letter, Dr. Ballantine stated that the Veteran 
was unable to continue with gainful employment due to his knee 
disability.  He was unable to stand for any length of time and 
experienced pain, swelling, and discomfort going up and down 
stairs.  As a result, he had to retire from working.

The above evidence reflects that there was pain associated with 
the Veteran's right knee during this period and that there was 
full range of knee motion with pain at the extremes.  Flare-ups 
had not been reported.  Even considering pain, the limitation of 
right knee flexion more closely approximates the noncompensable 
level than the criteria for a 10 percent rating under DC 5260, as 
the evidence does not reflect that the Veteran's pain was so 
disabling to actually or effectively result in flexion limited to 
30 degrees- the requirement for the next higher percent rating 
under DC 5260.  38 C.F.R. §§ 4.7, 4.71a, DC 5260.  Furthermore, 
no limitation of extension had been found during this period, 
even with consideration of functional factors.  Hence, a separate 
rating for limitation of knee extension is not warranted.  
38 C.F.R. § 4.71a, DC 5261. Therefore, a 10 percent rating is 
warranted under DC 5003 on the basis of noncompensable limitation 
of knee flexion with X-ray evidence of arthritis and a higher 
initial rating is not warranted.  

Period from March 24, 2009 to September 30, 2009

A VA examination report dated March 24, 2009 reveals that the 
Veteran reported that he had been employed as a pipefitter for 30 
years, but that he retired in 2007 because he had become a burden 
to his coworkers in that he had difficulty climbing up and down 
ladders and kneeling.  He received SSA disability benefits.  He 
experienced variable knee pain, which resulted in difficulty 
walking and caused him to walk with a limp.  At times he was able 
to walk up a flight of stairs with assistance, but at other times 
he was unable to bend his knee and had to remain in bed.  The 
knee would occasionally swell and get warm, painful, and stiff.  
There was right knee deformity, giving way, instability, pain, 
stiffness, weakness, decreased speed of joint motion, and 
repeated effusions.  There was no incoordination, episodes of 
dislocation or subluxation, or locking episodes.  Severe flare 
ups occurred every 1 to 2 months, lasted 3 to 7 days, and 
rendered the Veteran incapable of engaging in any activities.  He 
intermittently, but frequently, used a cane, brace, and crutches.

The Veteran had an antalgic gait and there was evidence of 
abnormal weight bearing.  Examination of the right knee revealed 
a bony joint enlargement, deformity, effusion, tenderness, and 
guarding of movement.  There was tenderness to the medial 
ligaments of the knee on torsion, but there was no crepitation, 
masses behind the knee, grinding, instability, patellar or 
meniscus abnormality, masses behind the knee, or joint ankylosis.  
Knee range of motion was recorded as flexion to 105 degrees, with 
pain beginning at 105 degrees, and extension to 24 degrees, with 
pain beginning at 24 degrees.  There was pain following 
repetitive motion, but no additional limitations after repetitive 
motion and no evidence of fatigue, lack of endurance, or 
incoordination.  

McMurray's test was negative and torsion test was positive for 
medial ligamentous pain on the right medial ligament.  There was 
a large effusion in the joint with patellar tap, but no heat on 
palpation of the knee.  Furthermore, there was no subluxation to 
stimulation or instability.  X-rays revealed advanced 
degenerative joint disease.  The Veteran was diagnosed as having 
severe degenerative arthritis and pseudogout of the right knee 
which had mild to severe effects on activities of daily living.

The July 2009 VA examination report reflects that there was pain 
associated with right knee range of motion, which was reported as 
flexion to 105 degrees, with pain beginning at 105 degrees and 
extension to 24 degrees, with pain beginning at 24 degrees.  The 
Veteran also voiced subjective complaints of weakness and flare-
ups were reported.  Even considering pain and other factors, the 
limitation of right knee flexion more closely approximates the 
noncompensable level than the criteria for a 10 percent rating 
under DC 5260 as the evidence does not reflect that the Veteran's 
pain and weakness were so disabling to actually or effectively 
result in flexion limited to 45 degrees--the requirement for a 
compensable rating under DC 5260. 38 C.F.R. §§ 4.7, 4.71a, DC 
5260.  Hence, a separate rating for limitation of knee flexion is 
not warranted during this period.  38 C.F.R. § 4.71a, DC 5260.

Furthermore, the limitation of right knee extension more closely 
approximates the criteria for a 30 percent rating, even with 
consideration of functional factors, as the evidence does not 
reflect that the Veteran's pain and weakness were so disabling 
too actually or effectively result in extension limited to 30 
degrees- the requirement for the next higher percent rating under 
DC 5261.  Thus, an initial rating higher than 30 percent for 
limitation of knee extension under DC 5261 is not warranted 
during this period.  38 C.F.R. §§ 4.7, 4.71a, DC 5261.  

Knee Instability

As to right knee instability, under DC 5257, knee impairment with 
recurrent subluxation or lateral instability is rated as follows: 
a 10 percent rating is warranted if the condition is slight; a 20 
percent rating is warranted if the condition is moderate; and a 
30 percent rating is warranted if the condition is severe.  38 
C.F.R. § 4.71a, DC 5257.

In the April 2002 letter and during a May 2002 examination with 
Dr. Ballantine, the Veteran reported that he experienced constant 
knee instability.  He was prescribed a medial unloading brace.

The June 2003 VA examination report indicates that there was no 
instability of knee ligaments.

In the letter dated March 1, 2005 and during the November 2006 VA 
examination, the Veteran reported that he experienced a loss of 
knee stability and that he used a brace on a regular basis, 
especially when he anticipated the need for increased 
weightbearing.  He denied having had any dislocations or 
subluxations, but reported that his activities of daily living 
were affected due to knee instability.  Examination revealed that 
there was no subluxation of the patella and that the anterior 
cruciate ligament was normal, however there was mild laxity of 
the posterior cruciate and medial collateral ligaments.  

The March 2009 VA examination report reveals that the Veteran 
reported that he experienced right knee giving way and 
instability.  Examination of the knee revealed that there was 
tenderness to the medial ligaments on torsion, but that there was 
no instability or subluxation to stimulation.

Prior to the VA examination dated June 10, 2003, the above 
evidence reveals that the Veteran first reported constant knee 
instability in his letter dated April 24, 2002 and that he was 
prescribed a medial unloading brace.  However, examination of the 
knee revealed no instability of the ligaments during the June 
2003 VA examination.  The Veteran is competent to report 
observable symptoms of his right knee disability, such as 
instability, and there is no evidence to contradict his reports 
during the period prior to the June 2003 VA examination.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Therefore, a separate initial 10 percent rating for slight right 
knee instability under DC 5257, from April 24, 2002 to June 9, 
2003, is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
4.7, 4.71a, DC 5257.

The Veteran also reported a loss of knee stability and the use of 
a knee brace in the March 2005 letter and during the November 
2006 VA examination.  Examination revealed that there was no 
subluxation of the patella and that the anterior cruciate 
ligament was normal, however there was mild laxity of the 
posterior cruciate and medial collateral ligaments.  While the 
Veteran reported right knee giving way and instability during the 
March 2009 VA examination, and he is certainly competent to do 
so, examination revealed that there was no instability or 
subluxation to stimulation.  The objective evidence of a lack of 
knee instability during the March 2009 VA examination renders 
incredible the Veteran's statements to the contrary.  Therefore, 
a separate initial 10 percent rating for slight right knee 
instability under DC 5257 is also warranted from March 1, 2005 to 
March 23, 2009.  38 U.S.C.A. §§ 1155, 5107(b); Jandreau, 492 F.3d 
at 1376-77; Buchanan, 451 F.3d at 1336; 38 C.F.R. §§ 4.7, 4.71a, 
DC 5257.

As explained above, the Board is granting an initial 60 percent 
rating for the Veteran's entire right knee disability from 
November 30, 2006 to April 29, 2007 and that this is the maximum 
allowable rating under the amputation rule.  See 38 C.F.R. 
§§ 4.68, 4.71a, DC 5164.  Therefore, during this period the 
Veteran's initial 10 percent rating for slight knee instability 
is included in the 60 percent rating.

In addition, the Veteran is not entitled to a rating under DCs 
5256, 5258-5259, or 5262-5263 as there is no evidence of 
ankylosis, cartilage removal, tibia or fibula impairment, or genu 
recurvatum.  Although there is evidence of right knee pain, this 
is already compensated under the current ratings.  While there 
was evidence of effusion during the June 2003, November 2006, and 
March 2009 VA examinations and evidence of locking during the 
November 2006 VA examination, there is no evidence of semilunar 
cartilage dislocation.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has reported that his right knee disability 
interfered with his job.  For example, he reported on several 
occasions that he was placed on light duty due to his knee 
disability and the March 2009 VA examination report reveals that 
he reported that he had been employed as a pipefitter for 30 
years, that he retired in 2007 because he had become a burden to 
his coworkers in that he difficulty climbing up and down ladders 
and kneeling due to his knee, and that he received SSA disability 
benefits.  As alluded to in the Board's October 2007 remand, the 
Veteran's statements raise the question of entitlement to an 
extraschedular evaluation.  The symptoms of his disability are a 
varus deformity, pain, instability, swelling, crepitation, 
effusion, stiffness, weakness, locking, heat, redness, and 
limitation of knee motion.  These symptoms are contemplated by 
the rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


TDIU since October 1, 2009

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that entitlement to a TDIU is 
raised where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

A TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16(a).  

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a TDIU due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's medical records and written statements reveal that 
he retired as a sprinkler fitter in April 2007 due to 
difficulties caused by his right knee disability and that he is 
receiving SSA disability benefits.  Given the evidence of a 
medical disability, the claim for the highest possible rating, 
and evidence of unemployability, the record raises a claim for a 
TDIU under Roberson and Rice.  

A TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than total, 
or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a 
lesser benefit than the 100 percent rating, and the grant of a 
100 percent rating renders moot the issue of entitlement to a 
TDIU for the period when the 100 percent rating is in effect.  
VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 
 
The current claim for a TDIU and the appeal for a higher initial 
rating for a right knee disability have been recognized as 
arising at the same time and involving the same evidence.  Hence 
the grant of a 100 percent rating for a right knee disability 
renders the claim for a TDIU moot for the period since October 1, 
2009.  The appeal as to the TDIU issue during this period is 
therefore, dismissed. 





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating higher than 10 percent for a 
right knee disability based on noncompensable limitation of 
flexion, from August 17, 1994 to November 29, 2006, is denied.

Entitlement to an initial 60 percent rating for a right knee 
disability, to include limitation of flexion and extension and 
instability, from November 30, 2006 to April 29, 2007, is 
granted.

Entitlement to an initial rating higher than 10 percent for a 
right knee disability based on noncompensable limitation of 
flexion, from April 30, 2007 to March 23, 2009, is denied.

Entitlement to an initial rating higher than 30 percent for a 
right knee disability based on limitation of extension, from 
March 24, 2009 to September 30, 2009, is denied.

Entitlement to initial 10 percent ratings for right knee 
instability, from April 24, 2002 to June 9, 2003 and from March 
1, 2005 to March 23, 2009, is granted.

The appeal, as to entitlement to a TDIU since October 1, 2009, is 
dismissed.



REMAND

As for claim for a TDIU prior to October 1, 2009, Dr. Ballantine 
stated in the August 2007 letter that he had treated the Veteran 
for the previous 10 years.  He opined that the Veteran's right 
knee disability had deteriorated to the point where he was unable 
to continue with gainful employment.  This opinion was based on 
the fact that, due to his knee disability, he was unable to stand 
for any length of time and he experienced a great deal of pain, 
swelling, and discomfort going up and down stairs.

With the exception of the period from November 3, 2006 to April 
29, 2007 during which time the Board has granted an initial 60 
percent rating for the Veteran's right knee disability, he did 
not meet the percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) at any other time prior to October 1, 2009.  VA policy 
is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the provisions 
of 38 C.F.R. § 4.16(b) prior to October 1, 
2009.

2.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


